Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         Case No.: 1:21-cv-22410

    THOMAS SEIFERT,

               Plaintiff,

    vs.                                                                 COMPLAINT

    ORBSAT CORP., a Nevada corporation,
    and CHARLES M. FERNANDEZ,
    individually,

             Defendants.
    ____________________________________/

          Plaintiff, THOMAS SEIFERT (“SEIFERT”), by and through the undersigned counsel,

  sues Defendants ORBSAT CORP., a Nevada corporation (“ORBSAT”), and CHARLES M.

  FERNANDEZ (“FERNANDEZ”), and further states:

                              JURISDICTION, PARTIES, AND VENUE

          1.      This Court has original jurisdiction to hear this complaint and to adjudicate the

  claim stated herein under 28 U.S.C. § 1332 as the matter in controversy exceeds the sum of

  $75,000, exclusive of interest and costs, and the requirement of complete diversity is satisfied as

  the parties are citizens of different states.

          2.      At all times material, Plaintiff SEIFERT was and is a resident of Parker, Colorado,

  and is sui juris.

          3.      At all times materials, Defendant ORBSAT was a Nevada corporation, and has its

  principal place of business in Miami-Dade County, Florida.

          4.      At all times material, Defendant FERNANDEZ was and is a resident of the state of

  Florida and is sui juris.




               DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 2 of 20




         5.      Venue properly lies in Miami-Dade County as the acts and omissions giving rise to

  this claim occurred in Miami-Dade County, and Defendants ORBSAT and FERNANDEZ transact

  business in Miami-Dade County, Florida.

         6.      All conditions precedent to the bringing of this action have been met, have occurred

  or have otherwise been waived.

         7.      In accordance with applicable law, SEIFERT shall be entitled to recoup his

  reasonable attorney’s fees upon prevailing in this action, and hereby places ORBSAT and

  FERNANDEZ on notice of his claim for such fees.

                                    GENERAL ALLEGATIONS

         8.       ORBSAT is a publicly traded company engaged in providing mobile and satellite

  communications services and solutions primarily in government, commercial and military settings.

     SEIFERT’S Tenure with ORBSAT Culminating in June 2, 2021 Three-Year “Term”
                              Employment Agreement

         9.      SEIFERT is a corporate financial professional and consultant who specializes in

  servicing publicly traded companies, including bringing companies into compliance with financial

  and securities requirements prior to being listed for public trade on trading platforms.

         10.     SEIFERT worked for ORBSAT in 2015-2016, having known its then Chief

  Executive Officer, David Phipps, professionally since 2003. Mr. Phipps recruited SEIFERT to

  ORBSAT.

         11.     During SEIFERT’s tenure at ORBSAT from 2015-2016, he provided services as a

  “CFO consultant” as an independent contractor. SEIFERT’s engagement with ORBSAT ended

  on amicable terms in 2016, when he completed the scope of his services and recruited and

  onboarded his own replacement.

         12.     As SEIFERT maintained a positive relationship with Mr. Phipps and ORBSAT, at


                                                    2
               DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 3 of 20




  Mr. Phipps’ request, SEIFERT rejoined ORBSAT in October 2020, to assist the company’s efforts

  to be “uplisted” on the Nasdaq electronic trading platform and a related public offering. SEIFERT

  worked closely with Mr. Phipps, who worked out of ORBSAT’s offices in the United Kingdom,

  while SEIFERT worked remotely from his residence in Colorado.

         13.       SEIFERT was responsible for overseeing the company’s accounting and financial

  planning operations, assisting in decision-making, assisting with setting strategy, and ORBSAT

  benefitted from SEIFERT’s professional knowledge and experience.

         14.       In March 2021, ORBSAT extended SEIFERT a one-year employment agreement

  as Chief Financial Officer. A copy of the March 11, 2021, employment agreement is attached as

  Exhibit “1.”

         15.       On or about May 28, 2021, due in large part to SEIFERT’s assistance and

  participation, ORBSAT was approved by the Nasdaq platform and successfully participated in a

  $14 million public offering.

         16.       Thereafter, in recognition of SEIFERT’s contributions to the company’s successful

  uplisting to the Nasdaq platform and a public offering, ORBSAT extended SEIFERT a new

  employment agreement for a three-year renewable term, and an increased annual salary of

  $240,000.00 plus annual bonuses and other benefits.

         17.       On June 2, 2021, ORBSAT’s compensation committee reviewed and approved Mr.

  Phipps’ and SEIFERT’s new employment agreements and compensation packages, and thereafter

  on that same date, the Board of Directors convened for a meeting and approved both agreements

  and compensation packages part of the business conducted at that meeting. The Board meeting

  agenda and resolutions reflected this item.

         18.       SEIFERT’s employment agreement was drafted by a member of the Board of



                                                      3
                 DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 4 of 20




  Directors. SEIFERT’s only negotiation was with FERNANDEZ and his only suggested change

  was an increase in his salary to $240,000. SEIFERT suggested no other changes to the agreement

  drafted by the Board member, and the agreement was subsequently approved by the Board on June

  2, 2021.

         19.     On June 2, 2021, SEIFERT accepted and executed the new employment agreement,

  which became effective immediately. Mr. Phipps executed SEIFERT’s June 2, 2021 employment

  agreement as ORBSAT’s Chief Financial Officer. A copy of SEIFERT’s June 2, 2021 employment

  agreement is attached as Exhibit “2.” Under the June 2, 2021 employment agreement, SEIFERT

  served as ORBSAT’s CFO, Secretary and Treasurer.

         20.     As of June 2, 2021, SEIFERT was also identified as an officer of ORBSAT with

  Florida’s Secretary of State on ORBSAT’s public filings allowing it to transact business in the

  State of Florida.

                             FERNANDEZ Becomes CEO of ORBSAT

         21.     In early June 2021, ORBSAT’s executive staff underwent a shift and

  FERNANDEZ replaced Mr. Phipps as ORBSAT’s Chief Executive Officer effective June 7, 2021.

  Mr. Phipps remained with the company as its President.

         22.     FERNANDEZ retained personal counsel to negotiate FERNANDEZ’ employment

  agreement with ORBSAT. The personal counsel FERNANDEZ used was Gary Phillips.

         23.     FERNANDEZ is based in and operates ORBSAT from South Florida.

   First Spoofed Email Phishing Scheme on FERNANDEZ’s Friends and Associates Investing
                                   in ORBSAT’s Offering

         24.     On information and belief, in addition to providing personal counsel to

  FERNANDEZ, Mr. Phillips, amongst other FERNANDEZ friends and associates, also sought to

  participate in the public offering and attempted to open an account at the firm underwriting the


                                                    4
               DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 5 of 20




  offering, Maxim Group, LLC (“Maxim”).

         25.     On further information and belief, on or around May 27, 2021, Mr. Phillips and

  other FERNANDEZ friends and associates initially attempted to wire transfer their personal funds

  to Maxim to make their investment. On or around May 28, 2021, FERNANDEZ told SEIFERT

  via email and verbally that when one or more of his friends and associates, potentially including

  Mr. Phillips, attempted to wire transfer their investment funds to Maxim, there was “fraud in the

  wire” but that FERNANDEZ did not have the details and asked SEIFERT to speak with Maxim.

         26.     Maxim advised SEIFERT that they contacted both their bank and the bank

  receiving the misdirected funds and were investigating the situation. SEIFERT then relayed this

  information to FERNANDEZ, and thereafter Maxim called FERNANDEZ directly and advised

  there had been a suspicious possibly spoofed email that provided false wire instructions causing

  FERNANDEZ associates’ investor funds to be misdirected to an imposter account.

         27.     On or around May 31, 2021, FERNANDEZ told SEIFERT that it was

  FERNANDEZ’s desire to possibly have ORBSAT reimburse any of FERNANDEZ’s friends and

  associates that may have fallen victim to the phishing scheme with the false wire instructions.

         28.     On or around June 1, 2021, Maxim advised SEIFERT they were still investigating

  and considering how to accommodate those affects by the apparent email phishing scheme.

   SEIFERT’S Objection to FERNANDEZ Instructing Him to Ignore Fiduciary Duties Owed
                       to ORBSAT in Violation of Applicable Law

         29.     On Saturday, June 12, 2021, a week after FERNANDEZ assumed his position as

  the new CEO of ORBSAT, FERNANDEZ instructed SEIFERT via email to remit $25,000 to Gary

  Phillips, to retain Mr. Phillips as counsel for ORBSAT. SEIFERT knew that Mr. Phillips was

  FERNANDEZ’s personal attorney (and on information and belief, an ORBSAT investor involved

  in the first email phishing scheme) who shared an attorney-client relationship with FERNANDEZ


                                                    5
               DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 6 of 20




  and had just negotiated FERNANDEZ’s employment agreement. SEIFERT also believed that

  FERNANDEZ’s unilateral decision to retain his personal counsel on behalf of ORBSAT,

  particularly without an ORBSAT conflict waiver from disinterested directors, may have been in

  violation of ORBSAT’s Bylaws.

         30.     In a responsive June 12, 2021 email, SEIFERT pointed out to FERNANDEZ the

  apparent conflict of interest in hiring FERNANDEZ’s personal attorney as ORBSAT’s counsel

  and the problem with ignoring internal accounting controls. SEIFERT explained that any such

  transaction should be backed by a written retainer agreement which should be negotiated at “arm’s

  length” prior to remitting any retainer funds, as SEIFERT understood the importance of internal

  accounting controls on company funds, particularly pursuant to applicable rules enforced by the

  Securities and Exchange Commission (the “SEC”), including specifically 15 U.S.C.

  §78m(b)(2),(5), and Exchange Act Rule 13b2-1, 17 C.F.R. § 240.13b2-1. In a concession to his

  boss’s expressed intent to retain Mr. Phillips, SEIFERT’s email also stated, “If (sic) hope you

  understand and hopefully we can figure out a way to make it work.”

         31.     In sending the email, SEIFERT was complying with his duties as Chief Financial

  Officer of a publicly traded company, and his fiduciary duties to the company and its shareholders,

  which included avoiding conflict of interest transactions, complying with Bylaws, and maintaining

  compliance with internal accounting controls all in accordance with applicable SEC rules. At a

  minimum, corporate auditors would require documentation in the form of an arm’s length retainer

  agreement, and corporate standards required that any potentially conflicted transactions be vetted

  and approved by disinterested directors. In sum, SEIFERT was doing his job.

         32.     Within minutes of SEIFERT objecting to FERNANDEZ’s instruction to remit to

  FERNANDEZ’s personal counsel $25,000, FERNANDEZ appeared to acknowledge that



                                                    6
               DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 7 of 20




  SEIFERT was correct, stating, “No problem. I was going to use him to ... We won’t use him...” A

  copy of the June 12, 2021 email exchange regarding retention of legal counsel is attached as

  Exhibit “3.”

         33.       Concerned by FERNANDEZ’s request to remit $25,000 of ORBSAT’s funds to his

  personal counsel without regard for internal accounting controls or apparent conflicts of interest,

  even though it was Saturday, SEIFERT sent a text message to ORBSAT’s SEC regulatory counsel

  asking to speak. When they spoke early the following work week, SEIFERT relayed the series of

  events to SEC regulatory counsel who advised SEIFERT he would speak with FERNANDEZ

  about the issue.

         34.       Unable to connect with ORBSAT’s SEC regulatory counsel on a weekend, on

  Saturday, June 12, 2021, SEIFERT also began trying to connect with other SEC regulatory counsel

  to discuss his personal obligations and potential liability if he were to remit the funds

  FERNANDEZ requested be sent.

         35.       Despite FERNANDEZ’s recognizing that SEIFERT’s objection was warranted,

  within hours of the email exchange, during the afternoon on Saturday, June 12, 2021

  FERNANDEZ called SEIFERT unexpectedly in a conference call with Mr. Phipps, and proceeded

  to excoriate SEIFERT for having undermined his authority, engaging in “insubordination,” and

  threatened SEIFERT with (i) immediate termination for cause and (ii) to sue SEIFERT for “fraud”

  because he claimed SEIFERT was “not qualified” to be CFO of a Nasdaq-traded company. After

  being threatened, SEIFERT stated he stood by his email and that he sent it because it was in the

  best interest of the company. FERNANDEZ then told SEIFERT that if he wanted to avoid

  termination, SEIFERT must immediately apologize in writing, and FERNANDEZ proceeded to

  dictate to SEIFERT the exact verbiage of the desired apology. FERNANDEZ unequivocally stated



                                                      7
                 DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 8 of 20




  if he did not receive the apology email by the end of the day, SEIFERT could consider himself

  “fired for cause.”

          36.      SEIFERT was taken aback with the tenor of the unexpected phone call, as well as

  by FERNANDEZ’s lack of concern over the potential conflict of interest and disregard for

  corporate internal accounting controls in requesting to remit ORBSAT funds to his personal

  attorney without documentation or a conflict waiver. SEIFERT did not suspect that FERNANDEZ

  would escalate the disagreement that quickly and threaten SEIFERT’s employment, placing

  FERNANDEZ’s own personal agenda ahead of the company’s interests and that of its

  shareholders.

          37.      Shortly after the heated call with FERNANDEZ, a mutual friend of FERNANDEZ

  and SEIFERT called SEIFERT after having been made aware of the situation by FERNANDEZ.

  The mutual friend told SEIFERT that sending FERNANDEZ the apology email was in everyone’s

  best interest.

          38.      SEIFERT, concerned over threats to his livelihood, felt he had no choice, and

  emailed a written apology to FERNANDEZ that same evening, exactly as FERNANDEZ had

  instructed. A copy of the email dated June 12, 2021 is attached as Exhibit “4.”

          39.      Despite the dictated apology, it quickly became apparent that FERNANDEZ

  refused to move past the perceived slight of being reminded of proper corporate governance and

  internal accounting controls, and embarked on a retaliatory campaign to rid himself of SEIFERT

  and end his employment by any means.

    Second Spoofed Email Phishing Scheme Serves as a Pretext for SEIFERT’s Termination

          40.      On June 16, 2021, as instructed by FERNANDEZ, SEIFERT began to issue

  payment to Nasdaq in connection with an invoice from the uplisting in late-May 2021. Upon



                                                     8
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 9 of 20




  reviewing the invoice, SEIFERT noticed a discrepancy with the stated amount, believing it to be

  too high as partial payment had already been remitted on or around May 27, 2021. When SEIFERT

  contacted Nasdaq, he learned that Nasdaq never received the payment remitted in late-May, which

  led to the discovery of a series of unfortunate events which FERNANDEZ used as a pretext to end

  SEIFERT’s employment.

         41.     In speaking with Nasdaq, SEIFERT learned that he and ORBSAT had fallen victim

  to an email phishing scheme that resulted in ORBSAT unknowingly issuing a $45,000 wire

  transfer on May 27, 2021 to an incorrect bank account they believed belonged to Nasdaq. The

  transfer request and false wire instructions came in a series of highly sophisticated and

  corroborating emails from multiple Nasdaq and ORBSAT representatives who SEIFERT was

  already familiar with. The emails obscured the email addresses of the Nasdaq and ORBSAT

  representatives, which were slightly altered and were designed to be unseen by SEIFERT. A true

  and correct copy of the phishing emails that obscured the identity of the senders are attached as

  Composite Exhibit “5.”

         42.     Adding to the scheme’s sophistication and cunning, the senders of the spoofed

  emails had to have known that ORBSAT was expecting one or more emails with the wire

  instructions at that very moment as part of the uplisting process. The spoofed emails appeared in

  a deliberately corroborative sequence in his inbox when the wire was due to be sent. Moreover,

  the scheme involved the imposters procuring multiple website domains that appeared nearly

  identical to the legitimate domains from which ORBSAT expected to receive one or more emails

  at that very time with the wire instructions. See Composite Exhibit “5.”

         43.     Further adding to the complexity of the inventive scheme, the spoofed emails were

  designed to hide the senders’ email addresses from view, while copying the legitimate email



                                                    9
               DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 10 of 20




   addresses of Nasdaq’s and ORBSAT’s representatives into the email thread; giving the reader even

   greater reason to rely on the authenticity of the emails as the visible email addresses of the senders

   were legitimate, while the obscured email addresses of the imposters who spoofed the emails were

   not visible without either physically clicking on their names in the header of each email or printing

   the email to a portable document format (a/k/a PDF).

          44.     Making the phishing attack even more ingenious, the spoofed email senders’

   addresses were nearly identical to the addresses of Nasdaq’s legitimate representatives, with just

   one or two letters out of sequence in the registered domains that sent the spoofed emails. Thus,

   making detection that much more difficult and unlikely. See Composite Exhibit “5.”

          45.     SEIFERT saw but did not need to rely upon the first spoofed email as shortly after

   it was sent, a second spoofed email from a different apparent ORBSAT representative with whom

   SEIFERT was already familiar was sent in the same email thread and referred to the original

   spoofed email below in the thread from the Nasdaq representative, adding instant credibility and

   corroborating the information in the initial spoofed email that contained the false wire instructions.

   In reviewing the second spoofed email in the thread, which appeared higher in SEIFERT’s inbox,

   it was entirely impossible for SEIFERT to see the email address of the sender of the initial spoofed

   email as it merely stated “On 2021-05-27 04:36, Michael Wolf wrote: …,” with no ability to click

   on the initial sender’s email address to see if the address was legitimate. See Composite Exhibit

   “5.”

          46.     Unbeknownst to Nasdaq and ORBSAT at the time, either Nasdaq’s, ORBSAT’s or

   their respective representatives’ email account(s), and outgoing emails to SEIFERT, had been

   spoofed and false wire instructions were delivered to ORBSAT. SEIFERT had no reason to suspect

   the initial Nasdaq email or the second email in the thread from ORBSAT’s representative had been



                                                     10
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 11 of 20




   tampered with, and SEIFERT was being pressured to complete the wire promptly.

          47.     SEIFERT conferred with Mr. Phipps, who was ORBSAT’s CEO at the time, and

   proceeded to complete the wire transfer on May 27, 2021. The wired funds were re-routed and

   never received by Nasdaq.

          48.     Upon learning this information on June 16, 2021, SEIFERT immediately reported

   it to other ORBSAT executives and counsel, starting with Mr. Phipps and ORBSAT’s SEC

   regulatory counsel, and then once he was available, FERNANDEZ.

          49.     When SEIFERT alerted ORBSAT’s SEC regulatory counsel about the email

   phishing attack, the counsel advised SEIFERT to notify the FBI and submit a claim, and then based

   on his recollection of the prior weekend’s events, stated, “You know, Charlie [FERNANDEZ] is

   probably going to try to use this to fire you.”

          50.     SEIFERT initiated a claim and submitted it to the FBI. On information and belief,

   the email phishing attack is under criminal investigation. SEIFERT is not suspected of any

   wrongdoing or involvement and is as much a victim of the attack as ORBSAT.

                   Series of Escalating Retaliatory Misconduct Against SEIFERT

          51.     Commencing June 17, 2021, and continuously thereafter, FERNANDEZ

   orchestrated SEIFERT’s retaliatory termination using the second phishing scheme with the false

   Nasdaq wire instructions as a pretext. SEIFERT received numerous emails and telephone calls

   from FERNANDEZ and Mr. Phipps, who at FERNANDEZ’s insistence, pressured SEIFERT to

   renounce his position as CFO and take a significantly reduced severance, disregarding SEIFERT’s

   June 2, 2021 employment agreement.

          52.     On June 18, 2021, SEIFERT was initially presented with an “offer” to resign his

   position, terminate the June 2, 2021 employment agreement, execute a release, and accept a



                                                     11
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 12 of 20




   nominal severance package to remain with ORBSAT as an at-will employee until completion of

   the next quarterly 10-Q report. SEIFERT was pressured by multiple parties connected with

   ORBSAT and FERNANDEZ to accept the severance offer within three days, by June 21, 2021.

          53.     SEIFERT is more than 40-years old and is entitled to protection under the Older

   Worker Benefit Protection Act, providing him certain rights, including the right to 21-days to

   consider a severance offer and release as well as seven days to revoke any such acceptance. Those

   rights were denied to SEIFERT as ORBSAT pressured SEIFERT to accept the offer immediately.

          54.     Then on June 21, 2021, after SEIFERT indicated that he would not be coerced and

   bullied into immediately accepting the severance offer that was inconsistent with his June 2, 2021

   employment agreement, FERNANDEZ and ORBSAT ratcheted up the pressure by sending

   SEIFERT a “Notice of Suspension of Employment” with FERNANDEZ’s signature block. The

   Notice purported to suspended SEIFERT with pay and demanded that he cease performing as

   ORBSAT’s CFO, Secretary and Treasurer while the company “conduct[s] an investigation of your

   actions identified below,” citing to the second phishing email attack and the false Nasdaq wire

   instructions. The Notice also misrepresented the facts in connection with the phishing attack.

          55.     The Notice concluded: “We expect you to cooperate with Corporation’s (sic)

   investigation into the Wire Transfer, including (sic) any individual or committee designated to

   conduct this investigation.” A copy of the Notice of Suspension of Employment” is attached as

   Exhibit “6.” SEIFERT was not told who at ORBSAT he was to cooperate with in investigating

   the email phishing attack that he had already reported to the FBI at the advice of ORBSAT’s

   counsel.

          56.     Upon receiving the Notice that he was suspended, SEIFERT knew that ORBSAT’s

   SEC counsel was correct when he warned SEIFERT that FERNANDEZ would use the second



                                                     12
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 13 of 20




   phishing attack as a pretext to terminate SEIFERT’s employment. In response to the Notice,

   SEIFERT sent an email to FERNANDEZ stating in part:

          I am in receipt of your Notice of Suspension of Employment which is disingenuous
          at best. Your discussion of the wire transfer as the purported basis for my
          suspension is false, and is a transparent attempt to justify my firing without good
          cause. . . As you well know, your threats and demands against my employment
          commenced before anyone had even discovered the theft of the wire transfer. Your
          choice to ignore these facts in your suspension letter is telling of your motivation,
          which is to falsely drum up cause to retaliate against me for refusing to toe the line
          for you, even at the company’s expense. The actual sequence of events, email
          correspondence and the belated false basis you are now trying to create to say I am
          being terminated for cause is transparent and I believe any court will agree.

          57.     FERNANDEZ did not await an investigation of the email phishing scheme as his

   June 21, 2021 Notice of Suspension had indicated, because the very next day, early on June 22,

   2021, SEIFERT received FERNANDEZ’s Notice of Termination of Employment. The termination

   notice also mispresented the facts surrounding the second phishing attack, asserted other

   unfounded grounds, and instructed SEIFERT to contact his replacement, ORBSAT’s new Chief

   Financial Officer, Sarwar Uddin. A copy of the Notice of Termination of Employment” is attached

   as Exhibit “7.”

          58.     The swiftness with which SEIFERT’s replacement, Mr. Uddin, was hired, just five

   days after the discovery of the second email phishing scheme, strongly indicates that

   FERNANDEZ’s plans to remove SEIFERT predated the discovery of the second email phishing

   scheme and was unrelated thereto.

          59.     On June 23, 2021, following SEIFERT’s termination, FERNANDEZ and ORBSAT

   filed an 8-K report to the SEC reflecting that SEIFERT was terminated, stating: “On June 22, 2021,

   the Company appointed Sarwar Uddin as the Chief Financial Officer of the Company. Mr. Uddin

   replaced Thomas Seifert, whose employment by the Company terminated on the same date.”

          60.     Also on Wednesday, June 23, 2021, SEIFERT’s newly retained counsel sent


                                                     13
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 14 of 20




   ORBSAT a letter recounting the events of the prior 30-days and announcing SEIFERT’s intention

   to initiate litigation against ORBSAT and FERNANDEZ within three business days (no sooner

   than June 29, 2021) for breaching SEIFERT’s June 2, 2021 employment agreement and for, inter

   alia, the unlawful retaliatory misconduct against him, unless ORBSAT agreed to compensate

   SEIFERT pursuant to his June 2, 2021 employment agreement (the “Litigation Notice”). The

   Litigation Notice also conveyed SEIFERT’s willingness and desire to return copies of all

   ORBSAT documents in SEIFERT’s possession for which ORBSAT did not already have a copy,

   asking ORBSAT to specify any such documents it wished SEIFERT to provide. The Litigation

   Notice also forewarned ORBSAT not to publish any false or defamatory statements pertaining to

   SEIFERT’s termination or that would “reflect negatively on Mr. Seifert’s business, trade, and

   profession as a financial professional. . .”

          61.     Within a day of sending the Litigation Notice, Gary Phillips contacted SEIFERT’s

   counsel and advised he had read the Litigation Notice and disagreed with the facts recited therein.

   Mr. Phillips also stated that he was recently retained by ORBSAT in connection with SEIFERT’s

   claims in the Litigation Notice and that in case it was unclear, ORBSAT revoked its severance

   offer to SEIFERT.

          62.     On June 24, 2021, SEIFERT filed a whistleblower claim with a governmental

   authority regarding the unlawful retaliation he experienced immediately after objecting to

   FERNANDEZ’s instruction to remit $25,000 of ORBSAT’s funds to FERNANDEZ’s personal

   counsel in violation of applicable law.

          63.     On Monday, June 28, 2021, following Mr. Phillips’ brief conversation with

   SEIFERT’s counsel regarding SEIFERT’s Litigation Notice, FERNANDEZ and ORBSAT

   maliciously made false and defamatory public statements in written reports to the SEC that are



                                                     14
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 15 of 20




   published online regarding SEIFERT’s termination, and also published the false statements on

   their corporate website, at https://ir.orbsat.com/sec-filings.

          64.     FERNANDEZ and ORBSAT falsely reported the grounds for SEIFERT’s

   termination, falsely reported that SEIFERT was terminated for cause, and falsely reported that the

   company had claims to assert against SEIFERT “including but not limited to rescission of the

   employment agreement, fraud in the inducement in connection with the execution of the

   employment agreement, and breach of the fiduciary duties of good faith and loyalty.”

                    COUNT I - BREACH OF EMPLOYMENT AGREEMENT
                                   -Against ORBSAT-

          Plaintiff SEIFERT restates and reasserts the allegations contained in Paragraphs 1-64 as

   though fully set forth herein.

          65.     SEIFERT dutifully performed work and provided services to ORBSAT in

   compliance with the June 2, 2021 Employment Agreement as described above, including by

   serving as its Chief Financial Officer, Secretary and Treasurer.

          66.     The June 2, 2021 Employment Agreement was for an initial three-year term and

   could only be terminated “for cause” as defined therein under certain specified conditions,

   including written notice, and otherwise could only be terminated “without cause” if a stipulated

   severance amount were timely paid to SEIFERT and his benefits remained in place for a twelve

   month period thereafter. Neither of these material provisions have been adhered to by ORBSAT.

          67.     ORBSAT breached the June 2, 2021 Employment Agreement by terminating

   SEIFERT’s employment without the requisite cause, and without the requisite notice, and

   otherwise and for pretextual and unjustified reasons that did not support his termination under the

   Employment Agreement.




                                                     15
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 16 of 20




          68.     As a result of ORBSAT’s breach of the June 2, 2021 Employment Agreement,

   SEIFERT has suffered, and continues to suffer, damages, including but not limited to the loss of

   compensation and benefits.

          WHEREFORE, SEIFERT demands entry of a judgment in his favor against ORBSAT for

   compensatory damages, including ongoing losses consisting of future wages and benefits, pre-

   judgment interest, and attorneys’ fees pursuant to Fla. Stat. § 448.08, and any and all other relief

   that the Court deems just and proper.

                            COUNT II - RETALIATORY DISCHARGE
                           FLORIDA PRIVATE WHISTEBLOWER ACT
                                       -Against ORBSAT-

          Plaintiff, SEIFERT restates and reasserts the allegations contained in Paragraphs 1-64 as

   though fully set forth herein.

          69.     This is an action for damages for retaliatory termination against Defendant

   ORBSAT pursuant to Florida Statutes § 448.102.

          70.     At all material times, SEIFERT was an employee of ORBSAT as defined in Florida

   Statutes §448.101(2), as he performed services for ORBSAT and was under its control and

   direction for wages and other renumeration.

          71.     At all material times, ORBSAT was an employer as defined in Florida Statutes

   §448.101(3) as it is a private company that employs ten or more persons.

          72.     As set forth in detail hereinabove, SEIFERT objected to remitting $25,000 of

   ORBSAT’s corporate funds to FERNANDEZ’s personal attorney without first negotiating a legal

   retainer agreement at arms’ length, and without complying with other corporate accounting

   controls and approvals for such a conflict of interest transaction.

          73.     SEIFERT had an objectively reasonable good faith basis to believe the that the



                                                     16
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 17 of 20




   conflict of interest transaction, without more, was in violation of ORBSAT’s governing

   documents, federal laws, state statutory and common law, and SEC and other regulations,

   including those governing publicly traded companies.

          74.     SEIFERT had an objectively reasonable good faith basis to believe that the

   remittance of $25,000 to FERNANDEZ’s personal counsel, as requested by FERNANDEZ,

   would, without more or any additional documentation, would circumvent and otherwise violate

   internal accounting controls and protocols for preparation of mandatory reporting required for

   public companies, in violation of applicable law, including 15 U.S.C. §78m(b)(2),(5), and

   Exchange Act Rule 13b2-1, 17 C.F.R. § 240.13b2-1, amongst other related rules and regulations.

          75.     As a direct result of SEIFERT’s objections to the unlawful activity, ORBSAT,

   through its agents and representatives, engaged in unlawful retaliatory conduct, including without

   limitation demoting, suspending and terminating SEIFERT’s employment, and breaching his

   employment agreement.

          76.     As a result of ORBSAT’s unlawful, retaliatory conduct, SEIFERT has suffered

   damages, including but not limited to economic and non-economic damages.

          WHEREFORE, SEIFERT demands judgment against ORBSAT for economic damages,

   including lost wages, benefits, and other remuneration; front pay and back pay; and other

   compensatory damages allowable under law; emotional distress damages, prejudgment interest

   and post-judgment interest; statutory attorneys’ fees and costs, and any other and further relief as

   the Court deems just and proper.

                   COUNT III - BREACH OF EMPLOYMENT AGREEMENT
                                    -Against ORBSAT-

          Plaintiff SEIFERT restates and reasserts the allegations contained in Paragraphs 1-64 as

   though fully set forth herein.


                                                     17
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 18 of 20




          77.     This action is brought in the alternative to Count I in the event the June 2, 2021

   Employment Agreement is deemed not enforceable.

          78.     SEIFERT dutifully performed work and provided services to ORBSAT in

   compliance with the March 11, 2021 Employment Agreement as described above, including by

   serving as its Chief Financial Officer.

          79.     The March 11, 2021 Employment Agreement was for an initial one-year term and

   could only be terminated for cause as defined therein and under certain specified conditions,

   including written notice and a meeting of the Board prior to termination.

          80.     ORBSAT breached the March 11, 2021 Employment Agreement by terminating

   SEIFERT’s employment without the requisite cause, and without the requisite notice and meeting,

   and for pretextual and unjustified reasons that did not support his termination under the

   Employment Agreement.

          81.     As a result of ORBSAT’s breach of the March 11, 2021 Employment Agreement,

   SEIFERT has suffered, and continues to suffer, damages as a result of ORBSAT’s failure to pay

   all compensation and benefits owed him.

          WHEREFORE, SEIFERT demands entry of a judgment in his favor against ORBSAT for

   compensatory damages, including ongoing losses consisting of future wages and benefits, pre-

   judgment interest, and attorneys’ fees pursuant to Fla. Stat. § 448.08, and any and all other relief

   that the Court deems just and proper.

                           COUNT IV- DEFAMATION - LIBEL PER SE
                              -Against ORBSAT and FERNANDEZ-

          Plaintiff SEIFERT restates and reasserts the allegations contained in Paragraphs 1-64 as

   though fully set forth herein.




                                                     18
                DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 19 of 20




           82.     At all material times, SEIFERT dutifully performed work and provided services to

   ORBSAT in compliance with his employment obligations and as its Chief Financial Officer,

   Secretary and Treasurer.

           83.     On June 22, 2021, ORBSAT, with FERNANDEZ’s participation, and under his

   direction and control, terminated SEIFERT’s employment without cause, and without the requisite

   notice, and for pretextual and unjustified reasons that did not support termination under the

   Employment Agreement then in effect.

           84.     Thereafter, in a transparent attempt to stake out a favorable position in the litigation

   they knew SEIFERT intended to commence, on June 28, 2021, ORBSAT and FERNANDEZ filed

   new 8-K and Prospectus reports with the SEC and defamed SEIFERT by making a false and

   derogatory public reports that falsely accused SEIFERT of defrauding the company into extending

   him the June 2, 2021 Employment Agreement, and of breaching his fiduciary duties and duties of

   good faith and loyalty to the company. A copy of the June 28, 2021 Reports are attached hereto

   as Composite Exhibit “8.” The identical defamatory statements are also published on ORBSAT’s

   website.

           85.     The publication of the false and defamatory reports was without justification or

   privilege, despite ORBSAT’s attempt to initiate litigation against SEIFERT to cloak the false

   reports in the qualified litigation privilege.

           86.     In making the false and defamatory reports, ORBSAT and FERNANDEZ knew the

   statements contained therein would result in material and substantial defamation of SEIFERT and

   his professional business practices and reputation.

           87.     The defamatory statements constitute libel per se as they are disparaging to

   SEIFERT and permanently injurious to his professional reputation and amount to allegations of



                                                      19
                 DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
Case 1:21-cv-22410-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 20 of 20




   felonious misconduct. Indeed, ORBSAT and FERNANDEZ falsely reported and falsely imputed

   to SEIFERT conduct, characteristics and/or conditions that are incompatible with his trade and

   profession as a corporate financial professional.

          WHEREFORE, SEIFERT demands entry of a judgment in his favor against ORBSAT and

   FERNANDEZ for compensatory damages, including ongoing and future losses, punitive damages,

   pre-judgment interest, and any and all other relief that the Court deems just and proper.

                                       DEMAND FOR JURY TRIAL

          SEIFERT demands trial by jury for all claims so triable.

   Dated this 2nd day of July, 2021.

          Respectfully submitted,

    DAVIS GOLDMAN, PLLC                                SAENZ & ANDERSON, PLLC
    Counsel for Plaintiff                              Counsel for Plaintiff
    1441 Brickell Avenue, Suite 1400                   20900 N.E. 30th Avenue, Suite 800
    Miami, FL 33131                                    Aventura, Florida 33180
    Telephone: (305) 800-6673                          Telephone: (305) 503-5131
    Facsimile: (305) 675-7880                          Facsimile: (888) 270-5549
    Email: jgoldman@davisgoldman.com;                  Email: tblye@saenzanderson.com;
    mmacaluso@davisgoldman.com                         msaenz@saenzanderson.com
    Secondary Email:                                   Secondary Email: ursula@saenzanderson.com
    eservice@davisgoldman.com

    By:/s/Jason N. Goldman  n                          By: /s/ Tanesha W. Blye   n
        JASON N. GOLDMAN                                   TANESHA WALLS BLYE
         Fla Bar No. 72527                                   Fla Bar No. 0738158
       MAIDENLY MACALUSO                                   R. MARTIN SAENZ
        Fla. Bar No. 990728                                  Fla Bar No. 640166




                                                       20
               DAVIS GOLDMAN, PLLC ∙ MIAMI │HOLLYWOOD ∙ TEL 305∙800∙6673 ∙ FAX 305∙675∙7880
